Howelij, J.
This is a suit by attachment to recover of defendants a sum of money alleged to have been received by them on or about the 16th of April, 1862, from Messrs. Soery & Gore, in Memphis, Tonn., to be delivered to plaintiff in this city.
The answer is a general denial.
It appears from the evidence, that on tho 2d or 3d June, 1862, Soery & Gore, at Memphis, entrusted to one of the defendants a lot of Confederate notes, to be delivered to plaintiff in New Orleans, for which tho following receipt was given :
“Received, Memphis, Tonn., 1862, of Soery & Gore, thirty-eight hundred and ninety-two dollars and fifty-two cents in Confederate notes, which amount we are to deliver to John E. King, at New Orleans.
(Signed) Hubbell, Huston & Co. ”
A portion of this amount was delivered to plaintiff in September, 1862, through the agents of the defendants here, and the balance is claimed in' this suit, for which plaintiff obtained judgment, and defendants have appealed.
On a motion for a new trial in the lower Court, the defendants, among other grounds, urged that the obligation, if any exists, arises out o E a consideration—Confederate notes—void in law, and cannot bo enforced. As has been so frequently held by this Court, this defence must prevail. It is unnecessary to notice other points raised and elaborately argued.
It is therefore ordered, that the judgment appealed from be reversed, and that there be judgment in favor of defendants, with costs in both courts.